Citation Nr: 0927299	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to exposure to herbicide 
agents.  

3.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2006 and August 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for a lumbar disability, 
rheumatoid arthritis, and a skin disability.  The Veteran 
testified before the Board in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  

VA's duty to assist includes obtaining relevant records from 
a Federal department or agency, if available.  38 C.F.R. 
§ 3.159(c)(2) (2008).  The Veteran testified before the Board 
in June 2008 that he had been awarded disability and was 
receiving Social Security Administration (SSA) benefits.  He 
reported that the SSA benefits had been granted primarily for 
his rheumatoid arthritis and lumbar spine disability and 
possibly other conditions as well.  It does not appear that 
the associated treatment records from the Social Security 
Administration have yet been requested.  Because these 
records may be useful in deciding the Veteran's claims, an 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2).

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Regarding the 
Veteran's claim for entitlement to service connection for a 
lumbar spine disability, the Veteran contends that he injured 
his back during active service while doing heavy lifting as 
part of his duties as an armored crewman.  The medical 
evidence shows that the Veteran injured his back in a 
September 1965 automobile accident prior to service.  Service 
medical records reveal that the Veteran was treated for back 
pain in August 1967.  Post-service private and VA medical 
records dated from April 1974 to June 2007 indicate that the 
Veteran has received intermittent treatment for chronic low 
back pain, degenerative disc disease of the lumbar spine, 
lumbar neuropathy, status post L2-L3 discectomy and L2 
hemilaminectomy, lumbar stenosis, lumbar radiculopathy, 
lumbar facet arthropathy, and sacroiliac disease.  It remains 
unclear whether the Veteran's current lumbar spine disability 
is related to his in-service treatment for low back pain or 
whether his current lumbar spine disability existed prior to 
service and was aggravated by his period of active duty.  In 
order to make an accurate assessment of the Veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the 
relationship between his lumbar spine disability and service 
based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The 
Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of in-
service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  Therefore, the 
Board finds that an examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.

Also, the Veteran alleges that his current skin disability is 
related to his exposure to herbicide agents during his 
service in Vietnam.  Service personnel records confirm that 
the Veteran's period of active duty included service in 
Vietnam from December 1967 to December 1968.  The Veteran's 
service medical records show that he had suffered from acne 
prior to his period of active service.  He was treated for 
various skin ailments during his period of service, including 
a fungal infection of the scalp in September 1968, boils on 
the neck in February 1969, and acne in March 1969.  Post-
service private and VA medical records dated from November 
1982 to June 2006 show that the Veteran received intermittent 
treatment for benign seborrheic keratosis, rashes, and acne.  
It remains unclear whether the Veteran's current skin 
disability is related to his in-service treatments for skin 
disabilities or his presumed exposure to herbicide agents or 
whether his current skin disability existed prior to service 
and was aggravated by his period of active duty.  In order to 
make an accurate assessment of the Veteran's entitlement to 
service connection for his disability, it is necessary to 
have a medical opinion discussing the relationship between 
his skin disability and service based upon a thorough review 
of the record, comprehensive examination of the Veteran, and 
adequate rationale.  The Board notes that the examiner must 
consider lay statements regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the examiner did not comment on 
Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative 
opinion).  Therefore, the Board finds that an examination and 
opinion is necessary in order to fairly decide the merits of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the Veteran 
disability benefits as well as the 
medical records upon which the decision 
was based.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current lumbar spine disability.  If 
necessary, the examiner should reconcile 
the opinion with any other medical 
opinions of record.  The rationale for 
any opinions expressed should be 
provided.  The examiner should review the 
claims folder and should note that review 
in the report.  Specifically the examiner 
should provide the following information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current lumbar spine 
disability is related to the in-
service heavy lifting that the 
Veteran performed as an armored 
crewman or to any other incidents of 
service, to include an August 1967 
treatment for back pain?  The 
examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on 
Veteran's report of in-service 
injury and relied on lack of 
evidence in service medical records 
to provide negative opinion).

b)  If the Veteran's lumbar spine 
disability was not incurred during 
his period of service, is there 
clear and unmistakable evidence that 
any lumbar spine disability pre-
existed service?  If so, is it at 
least as likely as not (50 percent 
probability or greater) that any 
such lumbar spine disability that 
pre-existed service was aggravated 
(increased in disability beyond the 
natural progress of the condition) 
during his period of active service?  

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current skin disability.  If 
necessary, the examiner should reconcile 
the opinion with any other medical 
opinions of record.  The rationale for 
any opinions expressed should be 
provided.  The examiner should review the 
claims folder and should note that review 
in the report.  Specifically the examiner 
should provide the following information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current skin disability is 
related to the in-service treatments 
for skin ailments, his presumed 
exposure to herbicide agents, or to 
any other incidents of service?  The 
examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on 
Veteran's report of in-service 
injury and relied on lack of 
evidence in service medical records 
to provide negative opinion).

b)  If the Veteran's skin disability 
was not incurred during his period 
of service, is there clear and 
unmistakable evidence that any skin 
disability pre-existed service?  If 
so, is it at least as likely as not 
(50 percent probability or greater) 
that any such skin disability that 
pre-existed service was aggravated 
(increased in disability beyond the 
natural progress of the condition) 
during his period of active service?  

4.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

